Case 1:20-cv-00625-TWP-MJD Document 17 Filed 10/15/20 Page 1 of 5 PageID #: 58




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAVID YOUNG,                                            )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:20-cv-00625-TWP-MJD
                                                        )
MARK SEVIER, et al.                                     )
                                                        )
                              Defendants.               )

                      ORDER SCREENING AMENDED COMPLAINT
                        AND DIRECTING SERVICE OF PROCESS

       Indiana Department of Correction (IDOC) inmate David Young commenced this 42 U.S.C.

§ 1983 action on February 25, 2020, and was granted leave to proceed in forma pauperis on May

29, 2020. Dkt. 10. The Court dismissed the original complaint and gave the plaintiff a period of

time in which to "file a signed complaint setting forth his allegations that his cell had no heat in

the winter, who was responsible for this alleged constitutional violation, and what relief he seeks."

Dkt. 13.

       Mr. Young filed an amended complaint on August 26, 2020. Dkt. 14.The Court now

screens the amended complaint and makes the following rulings.

                                           I. Screening Standard

       Because Mr. Young is a prisoner, his amended complaint is subject to the screening

requirements of 28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint

or any claim within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon

which relief may be granted; or (2) seeks monetary relief from a defendant who is immune from

such relief." Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil

Procedure, a complaint must provide a "short and plain statement of the claim showing that the
Case 1:20-cv-00625-TWP-MJD Document 17 Filed 10/15/20 Page 2 of 5 PageID #: 59




pleader is entitled to relief," which is sufficient to provide the defendant with "fair notice" of the

claim and its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                               II.
                                      The Amended Complaint

        The complaint names six defendants: Mark Sevier, NCCF (New Castle Correctional

Facility), GEO Group, Chaplain Dave, Social Security, and Wexford. The plaintiff makes the

following allegations. The plaintiff's cell was "ice cold" and had no heat when it was snowing and

below 33 degrees outside. He complained to the Warden, but his complaints were ignored.

Chaplain Dave refuses to provide the plaintiff with a kosher diet and chips and salsa which are a

religious requirement. Social Security refuses to provide the plaintiff with income despite his

history of trauma, depression, and delusions. Dr. Predime refuses to give the plaintiff medication

he needs. The plaintiff needs medicine "to forget" and Ritalin. Dkt. 14 at 8. He has received

medication by injection, but this violates "shrea" law. Id. He seeks injunctive relief and monetary

damages.

                                                  III.
                                         Discussion of Claims

        The facts alleged in the complaint go beyond the scope of the Court's August 7, 2020,

instructions. This is problematic for two reasons. First, the complaint includes misjoined claims.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) ("Unrelated claims against different defendants

belong in different suits. . . ."). Second, since filing the original complaint in this action the plaintiff
Case 1:20-cv-00625-TWP-MJD Document 17 Filed 10/15/20 Page 3 of 5 PageID #: 60




has struck out, 28 U.S.C. § 1915(g), and allowing him to pursue additional claims without the

payment of the filing fee circumvents the requirements of the Prison Litigation Reform Act.

        Under these circumstances, the Court will screen the claims raised in the amended

complaint to alert the plaintiff to potentially viable claims that are misjoined here but could be

pursued in a separate lawsuit after payment of the filing fee. However, the only claim that will

proceed in this action is the Eighth Amendment conditions of confinement claim against Mark

Sevier regarding the alleged lack of sufficient heat in the plaintiff's cell.

        First, all claims against GEO Group and Wexford are dismissed. GEO Group and Wexford

act under color of state law by contracting to perform a government function, i.e., running a

correctional institution and providing medical services, such that they are treated as government

entities for purposes of Section 1983 claims. See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760,

766 fn.6 (7th Cir. 2002); but see Shields v. Illinois Department of Correction, 746 F.3d 782, 790

(7th Cir. 2014) (finding "substantial grounds to question the extension of the Monell holding for

municipalities to private corporations"). Therefore, to state a cognizable deliberate indifference

claim against GEO Group or Wexford, the plaintiff must allege that he suffered a constitutional

deprivation as the result of an express policy or custom of GEO Group or Wexford. No such

allegations are present in the complaint. For these reasons, the claims against GEO of New Castle

Correctional Facility are dismissed.

        To the extent the plaintiff raises claims about medication by injection violating his religious

beliefs, he does not name a defendant responsible for the injections. He also does not name

Dr. Predime as a defendant in the caption of the amended complaint and does not allege that

Dr. Predime is the medical professional who injected him with medication. See Fed. R. Civ. P.

10(a). Furthermore, such a claim would be beyond the scope of the Court's previous screening
Case 1:20-cv-00625-TWP-MJD Document 17 Filed 10/15/20 Page 4 of 5 PageID #: 61




order and would be misjoined. Therefore, if the plaintiff wishes to pursue any medical claims, he

may file a new civil complaint, although he will be required to pay the filing fee because he has

struck out, as noted above.

        Second, all claims against NCCF (New Castle Correctional Facility) are dismissed for

failure to state a claim upon which relief can be granted because, as a building, it is not a suable

entity under 42 U.S.C. § 1983. White v. Knight, 710 F. App'x 260, 262 (7th Cir. 2018), cert. denied,

139 S. Ct. 107 (2018); Looney v. Miami Corr. Facility, No. 3:18CV18-PPS/MGG, 2018 WL

1992197, at *2 (N.D. Ind. Apr. 27, 2018) (dismissing Miami Correctional Facility).

        Next, the plaintiff's claims against Social Security are dismissed for failure to state a claim.

Although this Court has jurisdiction pursuant to 42 USC § 405(g) to review a decision of the

Commissioner of Social Security denying an application for Social Security Disability benefits for lack

of disability, the plaintiff provides no factual allegations to support such a claim. Furthermore, Social

Security is not an individual suable under 42 U.S.C. § 1983.

        Finally, the plaintiff's claim that Chaplain Dave denied him a kosher diet is misjoined and

was raised for the first time in the amended complaint after the plaintiff struck out. Therefore, the

claim against Chaplain Dave is dismissed. If the plaintiff wishes to pursue this claim, he may file

a separate complaint and will be required to pay the filing fee.

        As stated above, the only claim proceeding in this action is the plaintiff's

Eighth Amendment conditions of confinement claim against Warden Mark Sevier.

                                                 IV.
                                          Service of Process

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant Mark

Sevier in the manner specified by Fed. R. Civ. P. 4(d). Process shall consist of the amended

complaint, dkt. [14], applicable forms (Notice of Lawsuit and Request for Waiver of Service of
Case 1:20-cv-00625-TWP-MJD Document 17 Filed 10/15/20 Page 5 of 5 PageID #: 62




Summons and Waiver of Service of Summons), and this Order. The clerk is directed to send a

courtesy copy of the service documents to Adam Forrest.

       Because all claims against Chaplain Dave, Geo Group, NCCF, Social Security, and

Wexford have been dismissed, the clerk is directed to terminate them as defendants on the docket.

       The clerk is also directed to restrict access to the amended complaint to case participants,

as it includes the plaintiff's social security number. See Fed. R. Civ. P. 5.2(a).

       IT IS SO ORDERED.


Date: 10/15/2020



Distribution:

DAVID YOUNG
270347
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Warden
NEW CASTLE CORRECTIONAL FACILITY
1000 Van Nuys Road
NEW CASTLE, IN 47362


Courtesy Copy to:

Adam Forrest
Boston Bever Klinge Cross & Chidester
27 North Eighth Street
Richmond, IN 47374
